Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/2021 has been entered.
 
Status of Claims
Claims 1-7, 10, 12-18 and 21 are currently pending.
Claims 1-7, 10 and 15 have been amended.
Claims 8, 9, 11, 19 and 20 have been cancelled.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 10, 12-18 and 21 have been considered but are moot in light of the newly made rejection in view of Lee (2006/0171425).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 10, 12-18 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “the second direction comprises a component opposing a component of the first direction by a non-zero distance” and claim 15 recites “the second direction comprises a component opposing the first direction by a non-zero distance.” Both of these limitations detailing a component of the first direction and second direction lack support in the originally filed specification. These limitations lack literal support in the originally filed disclosure. The term “component” does not appear in the context of geometric distance or angle, See specification [0025, 0034, 0072, 0076-0083]. Furthermore, the only opposing elements described are movements not angles or geometric aspects see [0027, 0042]. No mention is made of a non-zero distance. Opposing first and second directions are shown in some of the figures (Fig. 1 and 5 for example), but the broad language of a component of the first direction opposing a direction of the second component is not supported. 
Claims 2-7, 10, 12-14, 16-18 and 21 are also rejected for their dependence on claims 1 and 15.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10, 12-14 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a component” twice in the penultimate line. This is indefinite as it is unclear if these elements are intended to be the same or different. 
Claim 10 recites “a direction over the plane of the substrate of each of the segments varies from a direction of a preceding segment.” This limitation is indefinite because an undefined number of directions have been introduced. Multiple directions have already been introduced in claim 1, and “a direction” is not clear if it adds to these, or is reciting one already introduced. Furthermore, it appears because each segment has a different direction “a direction” is actually a plurality of directions. 
	Claims 2-7, 12-14 and 21 are rejected for their dependence on rejected claim 1.

Specification
The amendment filed 1/6/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “the second direction comprises a component opposing a component of the first direction by a non-zero distance” and “the second direction comprises a component opposing the first direction by a non-zero distance.”
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo (2012/0117799 previously cited by examiner) in view of Lee (newly cited by examiner 2006/0171425).
Regarding claim 1, Luo teaches an apparatus (Fig 2B) comprising:
a substrate (10) comprising conductive trace routing (14) embedded within a dielectric material (see [0033]) and coupled to metal features (15) exposed at a surface of the substrate (Fig 2B) and;
an array (Fig 5) of a plurality of conductive probes (spring contact [0032]) over a plane of the substrate (plane of 10 shown in Fig 2A) wherein 
a base (5) of individual ones of the probes is in direction contact with corresponding ones of the metal features (Fig 2B), and wherein individual ones of the probes have a major axis that extends no more than 500 microns from the surface of the substrate (Fig 3A and [0040] where 20 is no more than 500 microns therefore the distance from the probe tip can be no more than 500 microns from substrate 10 see steps shown in Figs 3A-3K) in a direction substantially orthogonal to the plane of the substrate and terminates at a tip (Fig 2b showing tip as furthest point from substrate 10)
and wherein individual ones of the probes comprise a first straight segment (4) between the base and an elbow (between 3 and 4), the first segment extending a first distance in a first direction over the plane of the substrate (shown in Fig 2B) and at a first zenith angle oblique to the plane of the substrate (Fig 2b clearly neither perpendicular nor parallel);
the individual ones of the probes comprise a second straight segment (3) extending from the elbow a second distance in a second direction over the plane of the substrate (Fig 2B)
Luo does not explicitly teach having a pitch of no more than 100 microns.
Luo does however explicitly teach in [0040] that the total height of the probe may be as small as 100 microns and Fig 5 clearly shows the distance between the probes being significantly less than the height of the probe. It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the apparatus of Luo to include the fine pitch in order to accommodate the trend in semiconductors to use smaller and smaller electrical contacts as suggested by Luo (see [0003]).
Luo does not explicitly teach wherein the second straight segment is at a second zenith angle oblique to the plane of the substrate and the second direction comprises a component opposing a component of the first direction by a non-zero distance.
Lee however teaches a similar apparatus (Fig 7a) including individual ones of the probes having a major axis from the base to a tip in a direction substantially orthogonal to the plane of the substrate (Fig 7a base to tip); individual ones of the probes comprise a first straight segment (see annotated figure) between the base and an elbow, the first segment extending a first distance in a first direction over the plane of the substrate and at a first zenith angle oblique to the plane of the substrate (where the plane of the substrate is the bottom of the base shown in Fig 7a); the individual ones of the probes comprise a second straight segment (see annotated figure) extending from the elbow a second distance in a second direction over the plane of the substrate and at a second zenith angle oblique to the plane of the substrate (Fig 7a showing the different angle of the straight second segment) and the second direction comprises a component opposing a component of the first direction by a non-zero distance (the distance travelled by the first segment is traveled back again by the second segment).

    PNG
    media_image1.png
    479
    946
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the apparatus of Luo to include the probe shape of Lee in order to decrease the overall size of the probe allowing for more complex arrangements such as those suggested by Lee (Fig 12).

Regarding claim 2, Luo in view of Lee teaches the apparatus of claim 1, and Luo further teaches wherein the base is affixed to the substrate (Fig 2B) and Lee further teaches wherein the base is affixed to the substrate (Fig 12) and the second segment extends from the elbow in a second direction that is substantially opposite the first direction (Fig 7a) as combined in claim 1.

Regarding claim 3, Luo in view of Lee teaches the apparatus of claim 2, and Lee further teaches wherein the first and second distances are substantially equal (Fig 7a) with individual ones of the probes having a chevron shape (Fig 7a, showing chevron shape).

Regarding claim 4, Luo in view of Lee teaches the apparatus of claim 2 and Lee further teaches individual probes have a third straight segment (70c) with a first end affixed to a second end of the second segment distal to the first segment (Fig 7a) and extending therefrom in a third direction that is different from the second direction (upward direction relative to second segment) terminating at a second end (end of 70c)

Regarding claim 6, Luo in view of Lee teaches the apparatus of claim 1, and Luo teaches wherein all of the segments are coplanar (Fig 2a).

Regarding claim 12, Luo in view of Lee teaches the apparatus of claim 1 and Luo further teaches wherein the major axis extends from the substrate by 300 microns or less (see [0042]).

Regarding claim 13, Luo in view of Lee teaches the apparatus of claim 12 and Luo further teaches wherein the major axis extends from the substrate by 300 microns or less (see [0042]).

Regarding claim 14, Luo in view of Lee teaches the apparatus of claim 1, and Luo further teaches wherein the plurality of probes have a pitch of 40 microns or less in at least one dimension over the plane of the substrate (combination of Fig 5 and [0040] as rejected above)

Regarding claim 15, Luo teaches a system (Fig 2B) comprising:
a probe station (tester, [0055]); and
a probe card (300b) electrically coupled to the probe station (necessary for testing, [0055]), the probe card comprising:
a substrate (10) comprising one or more electrically conductive paths (14) embedded within a dielectric material (see [0033]) and coupled to metal features (15) exposed at a surface of the substrate (Fig 2B) and;
an array (Fig 5) of a plurality of conductive probes (spring contact [0032]) over a plane of the substrate (plane of 10 shown in Fig 2A) 
a base (5) of individual ones of the probes is in direction contact with corresponding ones of the metal features (Fig 2B), and wherein individual ones of the probes have a major axis that extends no more than 500 microns from the surface of the substrate (Fig 3A and [0040] where 20 is no more than 500 microns therefore the distance from the probe tip can be no more than 500 microns from substrate 10 see steps shown in Figs 3A-3K) in a direction substantially orthogonal to the plane of the substrate and terminates at a tip (Fig 2b showing tip as furthest point from substrate 10)
individual ones of the probes comprise a first straight segment (4) between the base and an elbow (connection of 3 and 4), the first segment extending a first distance in a first direction over the plane of the substrate (Fig 2a) and at a first zenith angle oblique to the plane of the substrate (Fig 2a neither parallel nor perpendicular);
the individual ones of the probes comprise a second straight segment (3) extending from the elbow a second distance in a second direction over the plane of the substrate (Fig 2a)
Luo does not explicitly teach having a pitch of no more than 100 microns.
Luo does however explicitly teach in [0040] that the total height of the probe may be as small as 100 microns and Fig 5 clearly shows the distance between the probes being significantly less than the height of the probe. It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the apparatus of Luo to include the fine pitch in order to accommodate the trend in semiconductors to use smaller and smaller electrical contacts as suggested by Luo (see [0003]).
Luo does not explicitly teach wherein the second straight segment is at a second zenith angle oblique to the plane of the substrate and the second direction comprises a component opposing a component of the first direction by a non-zero distance.
Lee however teaches a similar system (Fig 7a) including individual ones of the probes having a major axis from the base to a tip in a direction substantially orthogonal to the plane of the substrate (Fig 7a base to tip); individual ones of the probes comprise a first straight segment (see annotated figure) between the base and an elbow, the first segment extending a first distance in a first direction over the plane of the substrate and at a first zenith angle oblique to the plane of the substrate (where the plane of the substrate is the bottom of the base shown in Fig 7a); the individual ones of the probes comprise a second straight segment (see annotated figure) extending from the elbow a second distance in a second direction over the plane of the substrate and at a second zenith angle oblique to the plane of the substrate (Fig 7a showing the different angle of the straight second segment) and the second direction comprises a component opposing the first direction by a non-zero distance (the distance travelled by the first segment is traveled back again by the second segment).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the system of Luo to include the probe shape of Lee in order to decrease the overall size of the probe allowing for more complex arrangements such as those suggested by Lee (Fig 12).

Regarding claim 16, Luo in view of Lee teaches the system of claim 15, and Luo further teaches wherein the electrically conductive path comprises trace routing that is electrically coupled to at least one of the probes (shown in Fig 2B).

Regarding claim 17, Luo in view of Lee teaches the system of claim 15 and Lee further teaches wherein the two segments have two ends and are joined at a first end to form an angle subtended by the two segments (at elbow shown in annotated figure).

Regarding claim 18 Luo in view of Lee teaches the system of claim 17, and Lee further teaches wherein the two segments are coplanar and have a chevron shape (Fig 7a)

Claims 5, 7, 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo in view Lee in view of Eldridge (7,189,077 previously cited by examiner).
Regarding claims 5, 7 and 10, Luo in view of Lee teaches the apparatus and system of claims 1 and 4 but does not teach the specific probe shapes claimed.
Regarding claim 5, Eldridge teaches wherein individual ones of the probes have a fourth segment with a first end affixed to a second end of the third segment and extending therefrom t a second end ant a forth angle that is rotate azimuthally from the third angle (See 14a for fourth segment rotated azimuthally from third segment).
Regarding claim 7 Eldridge teaches wherein two or more segments are non-coplanar (Fig 13a showing non-coplanar segments).
Regarding claim 10, Eldridge further teaches wherein a direction over the plane of the substrate of each of the segments varies from a direction of a preceding segment such that the probe is helical (Fig 13a)
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the probe shape of Luo in view of Lee to incorporate the different designs of Eldridge in order to customize the probe to the application resulting in improved contacting, faster fabrication, decreased cost or decreased size. 

Regarding claim 21, Luo in view of Lee teaches the apparatus of claim 1, but does not explicitly teach wherein the metal features comprise copper and the probes comprise copper or tungsten.
Eldridge however teaches a similar apparatus (Fig 1B) including the use of copper as a conductor (see Col 13 lines 3-4).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the apparatus of Luo in view of Lee to include the use of copper as suggested by Eldridge for improved conductivity and decreased cost.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN R DICKINSON/Examiner, Art Unit 2867                                                                                                                                                                                                        
/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867